DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an immersion cooling system for cooling at least one object immersed in an immersion cooling tank adapted to contain a heat transfer fluid, the system comprising: a sampling and testing system further comprising: at least one sample chamber disposed in a plenum space proximate the heat transfer fluid in the immersion cooling tank; a pump for transporting a sample of the heat transfer fluid from the immersion cooling tank into the sample chamber via at least one conduit; and a testing unit containing at least one sensing device for measuring at least one property or parameter of the sampled heat transfer fluid and for generating and for transmitting at least one signal containing measurement data; and a control unit structured and arranged to receive the signal containing the measurement data and to control operation of the immersion cooling system based thereon, wherein sampling and testing occur while the object disposed in the immersion cooling system remains in an operating state. Immersion cooling systems are well-known in the art as evidenced by the cited pertinent prior art. However, none teach the sampling chamber used to test in-situ a heat generating object within the immersion tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747